                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    OMAR A. ADAWE,                                      CASE NO. C19-1354-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    COASTAL ALASKA PREMIER SEAFOODS
      LLC et al.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to remand. (Dkt. No.
18
     18.) On August 26, 2019, Defendants removed this action from King County Superior Court
19
     pursuant to 9 U.S.C. § 205. (Dkt. No. 1.) For removal to be proper under § 205, there must be a
20
     written arbitration agreement and, among other things, one of the parties to the agreement must
21
     be a non-citizen. See Standard Bent Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 449 n.13 (3d
22
     Cir. 2003). The parties have determined that Plaintiff was a citizen at the relevant times, which
23
     eliminates the stated basis for removal. (Dkt. No. 18.) Accordingly, the Court GRANTS the
24
     motion and DIRECTS the Clerk to remand this case to the King County Superior Court.
25
            //
26


     MINUTE ORDER
     C19-1354-JCC
     PAGE - 1
 1        DATED this 19th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1354-JCC
     PAGE - 2
